FILED IN COURT OF APPEALS
                                                         12th Court qLApj^es!iL^!.,ct




                                                                              FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/4/2015                                                      COA No. 12-13-00190-CR
BALL, DONALD MILLER Tr. Ct. No. 2012-0434                                PD-1331-14
On this day, the Appellant's petition for discretionary review has been refused.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *